FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                         NOV 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

MICHAEL EASLEY; STEPHANIA                       No.    16-55941
SESSION,
                                                D.C. No.
                Plaintiffs-Appellants,          5:14-cv-00117-TJH-SP
                                                Central District of California,
  v.                                            Riverside

CITY OF RIVERSIDE; SERGIO DIAZ;                 ORDER
SILVIO MACIAS; DOES, 1 to 10,
inclusive,

                Defendants-Appellees.

THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.

       Judges Watford and R. Nelson did not participate in the deliberations or vote

in this case.